FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of August 2010 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translations of Registrant’s Reports filed withthe Israeli Securities Authority onAugust 12, 2010 in connection with the Registrant's Financial Results for the Second Quarter of 2010. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/Yaron Elad Yaron Elad VP & CFO Dated: August 12, 2010 3 Elron Electronic Industries Ltd. English Translation of Quarterly Report for the Period ended June 30, 2010 Part A – Updates Regarding the Description of the Corporation's Businesses for the Period ended on June 30, 2010 Definitions In this report, the following expressions shall have the following meanings, unless specifically otherwise specified. Term Meaning The Company/Elron Elron Electronic Industries Ltd. Dollar U.S. dollar DIC Discount Investment Corporation Ltd. RDC RDC Rafael Development Corporation Ltd. DEP DEP Technology Holdings Ltd. Medingo Medingo Ltd. Given Imaging Given Imaging Ltd. Starling Starling Advanced Communications Ltd. Teledata Teledata Networks Ltd. Galil Medical Galil Medical Ltd. Rafael Rafael Advanced Defense Systems Ltd. Companies Law Companies Law, 5759-1999 Securities Law Israeli Securities Law, 5728-1968 Group Companies Consolidated Companies, Associate Companies and Other Companies Held by the Company. Consolidated Companies Companies that are controlled by the Company pursuant to Accounting Standard IAS 27R, and whose financial statements are consolidated with the Company’s financial statements Associate Companies Companies in which the Company has a material influence and are not Consolidated Companies. Forward-Looking Information In this report, which contains a description of the entity's businesses for the second quarter of 2010, the Company included, with respect to itself and to the Group Companies, forward-looking information, as defined in the Securities Law. Such information includes, inter alia, projections, goals, evaluations and estimates, which refer to future events or matters, whose realization is uncertain and beyond the Company's control. Forward-looking information in this report shall be generally identified specifically or by such expressions as "the Company expects", "the Company estimates", "the Company intends" and similar expressions. Forward-looking information does not constitute a proven fact and is only based on the subjective estimation of the Company, which has relied in its assumptions, inter alia, on the analysis of general information which was before it at the time of the preparation of this report, including public releases, studies and surveys, with respect to which no assurance as to the veracity or completeness of the information contained therein was provided, and its veracity was not examined independently by the Company. In addition, the realization and/or non-realization of the forward-looking information shall be affected by factors that cannot be evaluated in advance and are beyond the Company’s control. Therefore, although the Company believes that its expectations, as specified in this report, are reasonable, there is no certainty that the Company's actual results in the future will be in accordance with such expectations and they may differ from those presented in the forward-looking information as set forth herein. In cases where forward-looking information has been included as aforesaid, same has been specifically indicated. 2 1. Changes in the Entity's Businesses The following are important changes or new matters that occurred in the entity's businesses since April 1, 2010: Sale of Company's and RDC's Holdings in Medingo In May 2010, the sale of the Company's and RDC's holdings in Medingo was completed. See Note 3b to the interim consolidated financial statements as of June 30, 2010. Some of the data included in Note 3b to the Company's interim consolidated financial statements as of June 30, 2010 include forward-looking information. Such information is based on the Company's estimations in accordance with information existing in the Company on the date of the report. The actual results may be materially different than the results estimated in or implied by this information, inter alia taking into consideration future events which may affect the ultimate consideration in respect of the transaction. Sale of Company's and RDC's Holdings in Galil Medical In April 2010, the sale of the Company's and RDC's holdings in Galil Medical was completed. See Note 3g to the Company's interim consolidated financial statements as of June 30, 2010. Sale of Company's Holdings in Teledata In June 2010, the sale of the Company's holdings in Teledata was completed. See Note 3f to the Company's interim consolidated financial statements as of June 30, 2010. Some of the data included in Note 3f to the Company's interim consolidated financial statements as of June 30, 2010 include forward-looking information. Such information is based on the Company's estimations in accordance with information existing in the Company on the date of the report. The actual results may be materially different than the results estimated in or implied by this information, inter alia taking into consideration future events which may affect the ultimate consideration in respect of the transaction. Prepayment of Loans In June 2010, the Company's Audit Committee and Board of Directors approved the prepayment of Elron's entire debt to Israel Discount Bank Ltd. ("the Bank") in respect of loans granted to Elron by the Bank in the aggregate amount of $30 million, on the nearest interest payment dates in respect of the debt. Upon repayment of the Company's entire debt to the Bank, the Company's entire debt in respect of the loans from DIC in the amount of approximately $17 million shall be repaid as well, pursuant to the terms of the loan agreements with DIC. See Note 3j to the Company's interim consolidated financial statements as of June 30, 2010. In June 2010, RDC's entire debt in respect of loans granted to it in the amount of $10 million by Bank Mizrahi Tefahot Ltd. was prepaid. See Note 3d to the Company's interim consolidated financial statements as of June 30, 2010. In June 2010, RDC's entire debt in respect of loans granted to it by its shareholders in the aggregate amount of approximately $32 million was prepaid, in the course of which, RDC's debt to Rafael in the amount of approximately $13 million and RDC's debt to the Company in the amount of approximately $19 million were repaid. See Note 3d to the Company's interim consolidated financial statements as of June 30, 2010. 3 2. Investments in the Entity's Capital and Transaction in its Shares During the second quarter of 2010, DIC increased the cumulative percentage of its holdings in the Company to 50.48% resulting from purchases of shares of the Company. 3. Human Resources 3.1 Changes During the Report Period In June 2010, Dr. Zvi Slovin, then Co-CEO of the Company, gave notification of his resignation from the Company, in effect as of June 30, 2010. As a result, Mr. Ari Bronshtein became sole CEO of the Company. Dr. Slovin continues to provide the Company with business guidance and serve as a director of several group companies. 3.2 Starling –Organizational Change In July 2010, Starling announced its Board of Director's decision to execute an organizational change whose purpose is to strengthen the manufacturing and supply activity of the advanced communications systems in its production in order to enable Starling to focus on the manufacture and supply of systems. 3.3 Compensation of Senior Officers See Section IV.1 of the Board of Directors' Report for the second quarter of 2010 concerning the approval of the general meeting of the Company's shareholders to grant a bonus to the Chairman of the Company's Board of Directors during the reporting period. 4. Investments For details about the Company's investments in its Group Companies during the second quarter of 2010 see Section I.4 of the Board of Directors' Report for the Second Quarter of 2010. 5. Information Concerning an Irregular Change 5.1 In August 2010, RDC declared a special cash dividend in the aggregate amount of approximately $30 million. Elron's share in such dividend amounts to approximately $15 million. The balance amount will be distributed to Rafael. Payment of the dividend has been set for August 16, 2010. 4 5.2 In the Bank of Israel's annual report issued in April 2010, the activity of business groups in Israel, their concentration, and the need to formulate regulatory policy in connection with the systemic risk the characteristics of their activity may create were addressed. In July 2010, the Israeli Knesset (Parliament) was presented with a private bill prior to its primary vote: "Increasing Competition and Reducing Risks in the Activity of Business Groups, 5770-2010". The bill includes, inter alia, directives concerning the appointment of directors in companies belonging to a business group, and concerning the tax rate that shall apply to dividends distributed out of the profits of such companies. Regulatory measures pursuant to the above, if and to the extent taken, may also materially impact the Company, as the Company is 50.48% held by DIC. 6. Legal Proceedings See Note 4 to the Company's interim consolidated financial statements as of June 30, 2010. Yaron Elad CFO Ari Bronshtein CEO August 11, 2010, Tel Aviv 5 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the Second Quarter and First Half of 2010 I. Board of Directors' Analysis of the Company's Business 1. General Elron Electronic Industries Ltd. ("Elron" or "the Company"), a member of the IDB Holding group, is a high technology operational holding company that operates through subsidiaries, associates and other companies classified as available-for-sale investments, referred to as "group companies". Elron generally invests in companies in a manner that vests it with influence on their direction and management. Some of Elron's group companies grew out of its subsidiary, RDC – Rafael Development Corporation ("RDC"), established by Elron together with Rafael Advanced Defense Systems Ltd. ("Rafael"), the largest research and development organization of Israel's Ministry of Defense. RDC has first rights to exploit commercially certain technologies of Rafael in non-military markets. Elron supports its group companies and is directly involved in their direction including through membership on their boards of directors and communication with their managements: selecting and manning senior management positions, business plan preparation, research and development and operational guidance, and introductions to potential strategic partners. Elron's group companies currently comprise public and privately held companies at various levels of development and progress. See the annex to the financial statements for details on the holdings of Elron. The field of technology in which the group companies operate is characterized by the high degree of risk inherent in their products, their continuous technological innovation and their penetration into world markets, which require investment of considerable resources and continuous development efforts. The future success of Elron's group companies is dependent upon their technological quality, intellectual property, prices and nature of their products in comparison to the products of their competitors and their ability to introduce new products to the markets at the right time, while offering cost effective solutions suitable to their customers' needs. Furthermore, the future success of Elron's group companies is dependent upon the condition of the capital markets and their ability to raise financing. Elron's goal is to build and realize value for its shareholders through the sale to third parties of a portion or all of its holdings in, or the issuance of shares by, its group companies, while simultaneously seeking opportunities to acquire or invest in new and existing companies at different stages of development including early stage and more mature companies. The Company believes that this strategy is conducive to its goal of increasing shareholder value as well as contributes to obtaining capital to support the growth of its group companies and to investing in new business opportunities. The nature of Elron's business, therefore, is expected to result in volatility in its results of operations, depending on the transactions that occur within a given period. Elron's operational results in any given period are due, for the most part, to the results of operations of those of its group companies which are accounted by the Company under the consolidation or equity method of accounting and dispositions and changes in holdings of group companies as well as impairment charges. As most of Elron's group companies are technology companies which have not yet generated significant revenues and which invest considerable resources in research and development and in marketing activities, without further exit transactions the Company has experienced, and expects to continue to experience, losses in respect of these companies to the extent they are accounted by it under the consolidation or equity method of accounting, as well as impairment charges for those investments in which the carrying amount will exceed the fair value. Elron's capital resources in any given period are primarily affected by the extent of its investment in existing and new companies, the realization of certain holdings and available credit lines or loans, as well as the impact of any dividends or distributions to its shareholders and/or from its group companies. The results of operations of Elron's group companies, and consequently, Elron's results of operations and capital resources, are affected by general economic conditions as well as by factors specifically related to the technology markets and capital markets, which significantly affect the ability of Elron's group companies to raise financing and Elron's ability to dispose of holdings and realize gains from its holdings. During 2009 and the first half of 2010, the Company continued to invest in and support its existing group companies, investing in fewer existing companies than in the past with the intent of focusing on such companies. The Company intends to invest in new companies as well. Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the Second Quarter and First Half of 2010 2. Major Events in the Reporting Period The major changes are described in Notes 1, 3 and 4 to the Company's consolidated interim financial statements as of June 30, 2010, the most notable of which are the following changes: Delisting and Transition to IFRS.On January 6, 2010, Elron voluntarily delisted from the Nasdaq Global Select Market. Elron further intends to terminate the registration of its ordinary shares under the Securities Exchange Act of 1934 ("Exchange Act") as soon as possible under Securities and Exchange Commission ("SEC") rules, thereby terminating its obligation to file annual and other reports with the SEC. The Company does not expect such deregistration to take effect earlier than the first quarter of 2011, if at all. Elron's ordinary shares continue to be listed and traded on the Tel Aviv Stock Exchange, its principal trading market. As a result of the delisting, Elron is now required to comply with reporting requirements in accordance with both Israeli and U.S applicable securities laws and regulations. As a result of the delisting from Nasdaq, Elron commenced reporting in accordance with the reporting obligations under the Israel Securities Law (1968) applicable to reporting companies in Israel which are not dual-listed. As a result, Elron changed its financial reporting principles from generally accepted accounting principles in the United States ("U.S. GAAP") to International Financial Reporting Standards ("IFRS"). As permitted under the Exchange Act and the regulations promulgated thereunder, Elron's consolidated financial statements are prepared in conformity with IFRS (without reconciliation to U.S. GAAP). Elron's consolidated financial statements for the year ended December 31, 2009 were the Company's first annual financial statements prepared in accordance with IFRS. The preparation of the Company's consolidated financial statements in accordance with IFRS resulted in changes to the accounting policies as compared with the most recent annual financial statements as of December 31, 2008 and for the year then ended prepared under U.S. GAAP. Elron's significant accounting policies are more fully described in Note 2 to its consolidated financial statements as of December 31, 2009. The material differences between reporting according to U.S. GAAP and IFRS principles are more fully described in Note 6 to the Company's consolidated interim financial statements as of June 30, 2010. Sale of Medingo. On April 13, 2010, a binding agreement was executed for the sale of all the shares of Medingo Ltd. ("Medingo") to F. Hoffmann-La Roche Ltd. ("the Acquirer). On May 28, 2010, the aforementioned sale was completed. Medingo, which prior to the sale was approximately 92% held by Elron, including approximately 84% held by RDC, is engaged in the development of an insulin micro-pump for people with diabetes. In respect of the aforementioned sale: 1. In accordance with Medingo's capital structure and the shareholders' rights to Medingo's capital, Elron and RDC received approximately $14 million and approximately $94 million, respectively, out of the consideration paid upon completion of the transaction, and may receive in the future additional amounts of up to approximately $3 million and up to approximately $21 million, respectively, from the amount held in escrow in connection with the transaction for a period of up to 24 months, and up to approximately $3 million and up to approximately $29 million, respectively, out of an additional consideration which is conditional upon Medingo achieving gradually, over a certain period, certain operational milestones ("the contingent consideration"). 2. Elron recorded in the second quarter of 2010 a net gain (attributable to the Company's shareholders) of approximately $71 million (a consolidated net gain of approximately $125 million). An additional net gain (attributable to the Company's shareholders) currently estimated at an aggregate amount of up to approximately $14 million (a consolidated net gain of approximately $25 million) may be recorded at later stages, taking into consideration certain future events which may affect the amounts Elron and RDC will receive from the contingent consideration. The aforementioned net gain amounts include Elron's share of the net gain amounts recorded by RDC in respect of the aforementioned sale. See Note 3b to the interim consolidated financial statements as of June 30, 2010 for additional details regarding the sale of Medingo. 2 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the Second Quarter and First Half of 2010 Sale of Teledata. In February 2010, Elron and other major shareholders of Teledata Networks Ltd. ("Teledata") commenced negotiations for the sale, by way of merger, of all of the outstanding shares of Teledata to Enablence Technologies Inc. (the "Acquirer"), a non-Israeli company publicly traded in Canada. On April 15, 2010, following negotiations between the parties and discussions with other Teledata shareholders, a binding merger agreement was executed between Teledata, its principal shareholders, including the Company ("Major Shareholders") and the Acquirer. On June 23, 2010, the aforementioned transaction was completed. Teledata, which prior to the merger was approximately 21% held by Elron, provides innovative access products and solutions for both traditional and Next Generation Networks, or NGN, to telecom operators and service providers. In respect of the aforementioned transaction: 1. In accordance with Teledata's capital structure and the shareholders' rights to Teledata's capital, Elron received aggregate proceeds in the amount of approximately $23 million, including approximately $3 million in cash, approximately $4 million in bonds of the Acquirer and approximately $16 million in shares of the Acquirer (of which shares of the Acquirer in an amount equivalent to approximately $2 million were deposited in escrow for a period of 12 months). 2. Elron recorded a net gain in the second quarter of 2010 in the amount of approximately $22 million. 3. Pursuant to the terms of the aforementioned transaction, guarantees and obligations to grant guarantees which were granted in the past by Elron to Teledata in the aggregate amount of approximately $4 million were cancelled. See Note 3f to the interim consolidated financial statements as of June 30, 2010 for additional details regarding the sale of Teledata. Loans Repayment and Receipt of Dividend from RDC. See Section I.4 "Liquidity and Capital Resources" below. Resignation of Co-CEO. In June 2010, Dr. Zvi Slovin, then Co-CEO of the Company, gave notification of his resignation from the Company, in effect as of June 30, 2010. As a result, Mr. Ari Bronshtein became sole CEO of the Company. Dr. Slovin continues to provide the Company with business guidance and serve as a director of several group companies. 3. Results of Operations The Company operates in one business segment, which is the investment in and enhancement of companies. This segment includes the Company's headquarters and the investment in and support of the group companies. During the period of this report, no changes or expansions occurred in the Company’s business segments. The Company has no other business segments as defined by the Schedule to the Israeli Securities Regulations (Prospectus Details and Draft – Structure and Form), 5729-1969. The gain attributable to Elron's shareholders in the second quarter and first half of 2010 amounted to $81,083 thousand and $68,186 thousand, respectively, as compared to a loss of $6,717 thousand and $18,881 thousand, respectively, in the second quarter and first half of 2009. The gain per share attributable to Elron's shareholders in the second quarter and first half of 2010 amounted to $2.72 and $2.27, respectively, as compared to a loss per share of $0.23 and $0.64, respectively, in the second quarter and first half of 2009. The gain for the second quarter and first half of 2010 resulted mainly from the gain in respect of the completion of the sale of Medingo in the amount of $70,800 thousand (net of non-controlling interest and of tax) and in respect of the sale of Teledata in the amount of approximately $22,400 thousand. The aforementioned gain was offset by Elron's share of the net loss of its group companies in the amount of approximately $10,563 thousand and $21,834 thousand (net of non-controlling interest), respectively, in the second quarter and first half of 2010, which resulted mainly from the losses of Starling, Medingo, Wavion and Teledata. These amounts include excess cost amortization and impairment expenses in respect of certain group companies in the amount of $1,371 thousand and $2,779 thousand, respectively, in the second quarter and first half of 2010. 3 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the Second Quarter and First Half of 2010 The loss for the second quarter and first half of 2009 resulted mainly from Elron's share of the net losses of its group companies in the amount of $9,948 thousand and $19,756 thousand, respectively (net of non-controlling interest), resulting mainly from the losses of Starling, Medingo and Pocared. These amounts include excess cost amortization in the second quarter and first half of 2009 in respect of certain group companies in the amount of $1,483 thousand and $3,008 thousand, respectively. The loss for the second quarter and first half of 2009 was offset by a gain in the amount of $4,390 thousand (net of non-controlling interest) in respect of the sale of the assets of 3DV Systems Ltd. ("3DV") to a third party. I. Composition of the Company's Results of Operations For the six months ended June 30, 2010 For the six months ended June 30, 2009 For the threemonths ended June 30, 2010 For the three months ended June 30, 2009 For the year ended December 31, 2009 unaudited unaudited audited $ thousands Income from sales Income (loss) from disposal of businesses and associates and changes in holdings in associates, net Financial income Total income Equity in losses of associates, net Cost of sales Research and development expenses, net Selling and marketing expenses General and administrative expenses Amortization of intangible assets Financial expenses Other expenses (income), net Total costs and expenses Income (loss) before taxes on income ) ) ) Tax benefit (expenses) ) - ) - Income (loss) Income (loss) attributable to the Company's shareholders ) ) ) Income (loss) attributable to non-controlling interest ) ) ) Basic income (loss) per share attributable to the Company's shareholders (in $) Diluted income (loss) per share attributable to the Company's shareholders (in $) 4 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the Second Quarter and First Half of 2010 II. Analysis of the Company's Results of Operations Income from sales This item included mainly income from sales of the following companies: For the six months ended June 30, 2010 For the six months ended June 30, 2009 For the three months ended June 30, 2010 For the three months ended June 30, 2009 unaudited unaudited $ thousands Wavion Sela* - - * SELA – Semiconductors Engineering Laboratories Ltd. ("Sela") was consolidated in the Company's financial results until September 30, 2009. Gains from Disposal of Businesses and Associates and Changes in Holdings in Associates, net In the second quarter and first half of 2010, gains from disposal of businesses and associates and changes in holdings in associates, net, amounted to $156,641 thousand and $156,571 thousand, respectively, resulting mainly from the gain in respect of the completion of the sale of Medingo in the amount of $133,506 thousand and in respect of the completion of the sale of Teledata in the amount of $22,364 thousand, compared with a gain in the amount of $6,533 thousand and $6,463 thousand, respectively, in the second quarter and first half of 2009, resulting from the completion of the sale of all the assets of 3DV. Financial Income Financial income in the second quarter and first half of 2010 amounted to $1,014 thousand and $1,538 thousand, respectively, compared with $1,422 thousand and $2,565 thousand, respectively, in the second quarter and first half of 2009. The financial income in the second quarter and first half of 2010 resulted mainly from interest income from loans granted by the Company to associates and from interest income on bank deposits. The financial income in the second quarter and first half of 2009 resulted mainly from a decrease in the market value of Starling's debentures and from interest income from loans granted by the Company and by RDC to associates. Equity in Losses of Associates, net The Company's share of net losses of associates resulted from holdings in certain investments that are accounted for under the equity method. The Company's share of net losses of associates amounted to $2,611 thousand and $7,152 thousand, respectively, in the second quarter and first half of 2010, compared with $2,792 thousand and $7,367 thousand, respectively, in the second quarter and first half of 2009. The Company expects that most of its group companies will continue to recognize losses in future periods, as they invest significant resources in research and development and sales and marketing activities and have not yet generated significant revenues. The Company's results of operations will therefore be affected by the extent of its share of their losses (to the extent they are reported under the equity method of accounting). See "Analysis of the Results of Operations of the Company's Major Holdings" below. Cost of Sales Cost of sales consisted primarily of expenses related to salaries and materials associated with supplying products to the Company's subsidiaries, Wavion and Sela (until the deconsolidation of Sela as of September 30, 2009, as a result of its sale). Cost of sales in the second quarter and first half of 2010 amounted to $774 thousand and $1,502 thousand, respectively, compared with $1,143 thousand and $2,659 thousand, respectively, in the second quarter and first half of 2009.The decrease in cost of sales resulted mainly from the deconsolidation of Sela, as previously mentioned. 5 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the Second Quarter and First Half of 2010 Operating Expenses Operating expenses in the second quarter and first half of 2010 were comprised mainly of research and development expenses, net, sales and marketing and general and administrative expenses of Elron's and RDC's corporate operations and of consolidated companies (excluding amortization of intangible assets which is presented separately) and amounted to $9,554 thousand and $22,540 thousand, respectively, and $10,811 thousand and $22,364 thousand, respectively, in the second quarter and first half of 2009. The following table summarizes the operating results of the Company and its main consolidated companies: For the six months ended June 30, 2010 For the six months ended June 30, 2009 For the three months ended June 30, 2010 For the three months ended June 30, 2009 unaudited unaudited $ thousands Corporate RDC Wavion Medingo * Starling Impliant ** - - * Medingo was consolidated in the Company's financial results until the date of its sale as aforementioned. ** Impliant was consolidated in the Company's financial results until September 30, 2009 due a decrease in holding percentage. Corporate: Corporate operating expenses in the second quarter and first half of 2010 amounted to $1,095 thousand and $2,146 thousand, respectively, compared with $1,042 thousand and $3,266 thousand, respectively, in the second quarter and first half of 2009. The decrease in expenses resulted mainly from the implementation of the Services Agreement with Discount Investment Corporation Ltd. ("DIC"), the controlling shareholder of the Company, and from other measures implemented since May 2009, aimed at reducing operational costs. RDC: RDC's operating expenses in the second quarter and first half of 2010 amounted to $1,026 thousand and $3,242 thousand, respectively, compared with $444 thousand and $874 thousand, respectively, in the second quarter and first half of 2009. The increase in expenses resulted mainly from a one-time expense with respect to the signing of a settlement agreement with an officer of RDC (see Note 4b to the interim consolidated financial statements as of June 30, 2010). Wavion: Wavion's operating expenses in the second quarter and first half of 2010 amounted to $1,695 thousand and $4,083 thousand, respectively, compared with $1,344 thousand and $2,850 thousand, respectively, in the second quarter and first half of 2009. The increase in operating expenses resulted mainly from Wavion's increased marketing and sales efforts. Medingo: Medingo's operating expenses in the second quarter and first half of 2010 (which include Medingo's expenses until its sale and its deconsolidation in Elron's financial statements in May 2010) amounted to $2,718 thousandand $6,877 thousand, respectively, compared with $3,455 thousand and $6,344 thousand, respectively, in the second quarter and first half of 2009. The increase in Medingo's total expenses resulted mainly from an increase in Medingo's research and development expenses, however, this increase was offset as a result of the deconsolidation of Medingo as of the date of its sale as aforementioned. Starling: Starling's operating expenses in the second quarter and first half of 2010 amounted to $2,187 thousand and $4,318 thousand, respectively, compared with $1,479 thousand and $3,025 thousand, respectively, in the second quarter and first half of 2009. The increase in operating expenses resulted mainly from an increase in Starling's research and development expenses. 6 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the Second Quarter and First Half of 2010 Amortization of Intangible Assets Amortization of intangible assets in the second quarter and first half of 2010 amounted to $364 thousand and $718 thousand, respectively, compared with $354 thousand and $708 thousand, respectively, in the second quarter and first half of 2009, and resulted mainly from amortizationof intangible assets attributed to technology as a result of the initial consolidation of Wavion. The change in amortization of intangible assets resulted from the shortening of such technology's estimated lifespan. See Note 3c to the interim consolidated financial statements as of June 30, 2010. Financial Expenses Financial expenses in the second quarter and first half of 2010 amounted to $2,384 thousand and $3,964 thousand, respectively, compared with $2,683 thousand and $3,594 thousand, respectively, in the second quarter and first half of 2009. The financial expenses in the second quarter and first half of 2010 resulted mainly from interest expenses from loans granted to Elron, RDC and Wavion, and from an increase in the market value of Starling's convertible debentures. The financial expenses in the second quarter and first half of 2009 resulted mainly from accumulated interest expenses in respect of Starling's convertible debentures, and expenses incurred in respect of Starling's liability to the Office of the Chief Scientist. Other Expenses (Income), net Other expenses (income), net, amounted to $3,291 thousand and $2,989 thousand, respectively, in the second quarter and first half of 2010, compared with other expenses, net, in the amount of $1,412 thousand and $1,978 thousand, respectively, in the second quarter and first half of 2009. Expenses, net, in the second quarter and first half of 2010 resulted mainly from an impairment charge in respect of the investment in Impliant which resulted from the decision of Impliant's Board of Directors to cease its operations (see Note 3i to the interim consolidated financial statements as of June 30, 2010), and from amortizationof intangible assets attributed to technology of Wavion (see Note 3c to the interim consolidated financial statements as of June 30, 2010). Expenses, net, in the second quarter and first half of 2009 resulted mainly from an impairment charge in respect of the investments in Radlive Ltd. and Kyma Medical Technologies Ltd. which resulted from Elron's decision to cease investment in these companies during the second quarter of 2009, and from an impairment charge in respect of the investment in Elbit Vision Systems Ltd. ("EVS") during the first quarter of 2009. Tax Expenses Tax expenses in the second quarter and first half of 2010 amounted to $8,824 thousand and $8,508 thousand, respectively. No tax expenses were recorded during the second quarter and first half of 2009. The tax expenses were incurred because RDC's gain from the sale of Medingo, as described above, exceeds RDC's cumulative losses for tax purposes. Therefore, the gain from such sale required RDC to remit taxes and record current tax and deferred tax expenses accordingly. III. Analysis of the Results of Operations of the Company's Major Holdings Given Imaging (an approximately 27% direct and indirect holding through RDC) reported the following results of operations presented according to U.S. GAAP (and IFRS in parentheses): For the six months ended June 30, 2010 For the six months ended June 30, 2009 Increase/ Decrease For the three months ended June 30, 2010 For the three months ended June 30, 2009 Increase/ Decrease unaudited unaudited $ thousands % $ thousands % Sales 12
